EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s Attorney, Christopher Douglas, on August 12, 2022.  The application has been amended as follows.

Claim 1. (Currently Amended) A mobile computing device comprising:
a user-interface (UI) system comprising (i) at least one input sensor for capturing input information that comprises a computer recognizable object and user behavior information, wherein the at least one input sensor comprises a digital camera; and (ii) a visual display for displaying images comprising images of a field of view of the digital camera and one or more contextual messages corresponding to the input information;
a memory for storing a data cognition layer (DCL) software program comprising a first software plug-in and a second software plug-in;
a communication module for transmitting and receiving information to and from a remote device; and
a processor communicatively coupled to the UI system, the memory, and the communication module, the processor configured to execute the DCL software program to:
(i) receive the input information comprising the computer recognizable object and the user behavior information from the at least one input sensor, wherein the computer recognizable object comprises a barcode,
(ii) filter the barcode through each of the first software plug-in and the second software plug-in to determine a type of the barcode recognized in the input information and to determine if at least one of the first software plug-in or the second software plug-in is capable of acting on the determined type of the barcode, wherein the acting on the determined type of the barcode comprises performing a task specific to at least one of the first software plug-in or the second software plug-in, and wherein the first software plug-in is configured to recognize a first type of barcode data and the second software plug-in is configured to recognize a second type of barcode data,
(iii) transform the input information into information elements,
(iv) selectively identify the information elements as having context-sensitive data relevant to a user at that time, wherein selectively identifying the information elements comprises recognizing each of different arrangements of a plurality of information elements as a unique context,
(v) generate the one or more contextual messages based on the identified information elements, and
(vi) transmit the one or more contextual messages to the UI system for display;
wherein the first software plug-in comprises first context data defining a first context for the first software plug-in and the second software plug-in comprises second context data defining a second context for the second software plug-in, and wherein each of the first software plug-in and the second software plug-in is further configured to:
process the input information to determine whether the respective one of the first software plug-in and the second software plug-in is applicable, and
render its own user interface (UI) which is overlaid on the digital image being displayed on the visual display to provide additional information associated with at least one contextual message of the one or more contextual messages, in response to the respective one of the first software plug-in and the second software plug-in being applicable and in response to detection of user input issued by the user for the at least one contextual message,
wherein the one or more contextual messages comprises a first just-in-time contextual message based on the first software plug-in being applicable, or
wherein the one or more contextual messages comprises a second just-in-time contextual message based on the second software plug-in being applicable,
the first just-in-time contextual message being custom tailored for the first software plug-in and the second just-in-time contextual message being custom tailored for the second software plug-in, and wherein the first context data is different from the second context data, and the first just-in-time contextual message is different from the second just- in-time contextual message.

Claim 2. (Currently Amended) The mobile computing device according to claim 1, wherein the DCL software program further comprises a plug-in manager software for coordinating execution of the first and second software plug-ins and software plug-in communication.

Claim 3. (Currently Amended) The mobile computing device according to claim 2, wherein the plug-in manager software facilitates an exchange of 

Claim 4. (Currently Amended) The mobile computing device according to claim 2, wherein the one or more contextual messages comprises a contextual message that 

Claim 5. (Canceled)

Claim 6. (Canceled)

Claim 7. (Currently Amended) The mobile computing device according to claim 1, wherein the visual display' s digital images further comprise the one or more contextual messages superimposed over the real-time video images.

Claim 8. (Currently Amended) The mobile computing device according to claim 7, wherein the at least one input sensor further comprises a touch screen, and the input information further comprises multi-touch gesture information.

Claim 9. (Canceled)

Claim 10. (Canceled)

Claim 11. (Previously Presented) The mobile computing device according to claim 1, wherein the one or more contextual messages comprise prompts requesting a user response.

Claim 12. (Currently Amended) The mobile computing device according to claim 1, wherein the at least one input sensor further comprises a barcode scanner

Claim 13. (Currently Amended) The mobile computing device according to claim 1, wherein the at least one input sensor further comprises a global positioning system (GPS) receiver, and the input information further comprises location information.

Claim 14. (Currently Amended) The mobile computing device according to claim 1, wherein the at least one input sensor further comprises a real-time locating system (RTLS) device, and the input information further comprises location information.

Claim 15. (Currently Amended) The mobile computing device according to claim 1, wherein the at least one input sensor further comprises a microphone and the input information further comprises voice information.

Claim 16. (Currently Amended) The mobile computing device according to claim 1, wherein the at least one input sensor further comprises an eye-tracking device (ETD) and the input information further comprises eye information.

Claim 17. (Previously Presented) The mobile computing device according to claim 1, wherein the mobile computing device is worn by the user.

Claim 18. (Original) The mobile computing device according to claim 1, wherein the remote device is a database storage system.

Claim 19. (Currently Amended) A mobile computing device comprising:
a user-interface (UI) system comprising (i) at least one input sensor for capturing input information comprising a computer recognizable object and user behavior information; and (ii) a visual display with a touch screen for displaying images comprising real-time video images of a field of view of the at least one input sensor and generating touch information in response to a touch;
a memory for storing a local data cognition layer (DCL) software program;
a communication module for facilitating communication between the mobile computing device and a cloud data cognition layer (DCL) software program executed by a remote computing device connected to the mobile computing device via a network, the cloud DCL software program comprising first and second software plug-ins; and
a processor connected to the UI system, the memory, and the communication module, the processor configured to execute the local DCL software program to: (i) receive the input information comprising the computer recognizable object and the user behavior information the touch information from the touch screen, wherein the computer recognizable object comprises a barcode, (ii) filter the barcode through each of the first software plug-in and the second software plug-in to determine a type of the barcode recognized in the input information and to determine if at least one of the first software plug-in or the second software plug-in is capable of acting on the determined type of the barcode, wherein the acting on the determined type of barcode comprises performing a task specific to at least one of the first software plug-in or the second software plug-in, and wherein the first software plug-in is configured to recognize a first type of barcode data and the second software plug-in is configured to recognize a second type of barcode data, (iii) transform the received input information into information elements, (iv) communicate the input information and the touch information to the cloud DCL software program via the communication module, (v) receive one or more contextual messages from the cloud DCL software program via the communication module, the one or more contextual messages being context-sensitive data relevant to a user at that time, with the relevance of the context-sensitive data being determined from the touch information and the input information comprising the at least one  recognizable object and the user behavior information(vi) transmit the one or more contextual messages to the UI system's visual display;
wherein for each software plug-in of the first and second software plug-ins, the software plug-in comprises context data defining a context for the software plug-in, and wherein each software plug-in is configured to:
process the input information to determine whether the software plug-in is applicable, and
render its own user interface (UI) which is overlaid on a digital image being displayed on the visual display to provide additional information associated with at least one contextual message of the one or more contextual messages in response to the software plug-in being applicable and in response to detection of user input issued by the user for the at least one contextual message, comprising the at least one contextual message being a just-in-time contextual message that is custom tailored based upon the software plug-in, and wherein there are differences between the first and second software plug-ins, the differences comprising the context data defining the context for the first software plug-in being different from the context data defining the context for the second software plug-in, and the just-in-time contextual message custom tailored based on the first software plug-in being different from the just-in-time contextual message custom tailored based on the second software plug-in.

Claim 20. (Previously Presented) The mobile computing device according to claim 19, wherein the at least one input sensor comprises a digital camera and the input information further comprises a video stream of real-time images of the digital camera's field of view.

Claim 21. (Currently Amended) The mobile computing device according to claim 1, 
(vii) display the one or more contextual messages superimposed on a digital image displayed via the visual display, wherein each contextual message is displayed over a respective portion of the digital image that comprises a corresponding computer readable code so as to indicate an association between the contextual message and the computer readable code, and wherein each contextual message provides a graphic representation of at least a portion of the context-sensitive data relevant to the user.


Reasons for Allowance
Claims 1-4, 7, 8 and 11-21 are allowed.  The following is an Examiner’s statement of reasons for allowance.
Regarding independent claim 1, mobile computing devices that comprise one or more input sensors such as a camera to capture input information, and whereby the mobile device processes the input information to identify content therein and provide one or more contextual messages corresponding to the input information, are known in the art.  For example, like claimed, the prior art (i.e. U.S. Patent No. 9,367,886 to Davis et al.) particularly teaches a mobile computing device comprising: (i) a user-interface (UI) system comprising (a) at least one input sensor for capturing input information that comprises a computer recognizable object and user behavior information, wherein the at least one input sensor comprises a digital camera; and (b) a visual display for displaying digital images comprising a real-time video images of a field of view of the digital camera and one or more contextual messages corresponding to the input information; (ii) a memory for storing a software program comprising a different software plug-ins (e.g. “Recognition Agents”) ; (iii) a communication module for transmitting and receiving information to and from a remote device; and (iv) a processor communicatively coupled to the UI system, the memory, and the communication module, the processor configured to execute the software program to: (a) receive the input information comprising the computer recognizable object and the user behavior information from the at least one input sensor, wherein the computer recognizable object comprises a barcode, (b) filter the barcode through the plug-ins to determine if one of the plug-ins is capable of acting on the barcode, wherein the acting on the barcode comprising performing a task specific to at least one of the plug-ins, (c) transform the input information into information elements, (d) selectively identify the information elements as having context-sensitive data relevant to a user at that time, wherein selectively identifying the information elements comprises recognizing each of different arrangements of a plurality of information elements as a unique context, (e) generate the one or more contextual messages based on the identified information elements, and (f) transmit the one or more contextual messages to the UI system for display; (v) wherein a first software plug-in comprises first context data defining a first context for the first software plug-in and a second software plug-in comprises second context data defining a second context for the second software plug-in, wherein each of the first software plug-in and the second software plug-in is further configured to process the input information to determine whether the respective one of the first software plug-in and the second software plug-in is applicable, and wherein the first context data is different from the second context data.  The prior art (i.e. U.S. Patent Application Publication No. 2016/0004527 to Udd) also teaches configuring plug-ins to render their own user interface on a visual display so as to provide contextual messages thereon, and further to provide additional information associated with at least one of the contextual messages in response to a selection issued by the user for a contextual message, wherein the one or more contextual messages comprise a just-in-time contextual message based on the software plug-in being applicable, the just-in-time contextual message being custom tailored for the plug-in and being different from just-in-time contextual messages provided by other plug-ins.   The prior art, however, does not teach or suggest filtering a barcode through each of a plurality of plug-ins to determine a type of the barcode, wherein a first of the plug-ins is configured to recognize a first type of barcode and a second plug-in is configured to recognize a second type of barcode, in conjunction with the other features required by claim 1 (e.g. where each of the plug-ins comprise context data defining a particular context for the plug-in and each of the plug-ins is configured to render its own user interface overlaid on a digital image being displayed, etc.).
Claims 2-4, 7, 8, 11-18 and 21 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-4, 7, 8, 11-18 and 21 are considered allowable for the above reasons by which claim 1 is allowed.
Regarding independent claim 19, the prior art noted above (i.e. U.S. Patent No. 9,367,886 to Davis et al.) teaches a mobile computing device comprising: (i) a user-interface (UI) system comprising (a) at least one input sensor for capturing input information that comprises a computer recognizable object and user behavior information; and (b) a visual display with a touchscreen for displaying digital images comprising a real-time video images of a field of view of the input sensor and for generating touch information in response to a touch; (ii) a memory for storing a software program; (iii) a communication module for transmitting and receiving information to and from a remote device; and (iv) a processor communicatively coupled to the UI system, the memory, and the communication module, the processor configured to execute the software program to: (a) receive the input information comprising the computer recognizable object and the user behavior information from the at least one input sensor and the touch information from the touchscreen, wherein the computer recognizable object comprises a barcode, (b) filter the barcode through different software plug-ins to determine if one of the plug-ins is capable of acting on the barcode, wherein the acting on the barcode comprising performing a task specific to at least one of the plug-ins, (c) transform the input information into information elements, (d) receive one or more contextual messages, the one or more contextual messages being context-sensitive data relevant to a user at that time, with the relevance of the context-sensitive data being determined from the touch information and the input information comprising the computer recognizable object and the user behavior information, comprising recognizing different arrangements of the input information and the touch information as a unique context, and (e) transmit the one or more contextual messages to the UI system’s visual display; (v) wherein each software plug-in comprises context data defining a context for the software plug-in, and wherein each software plug-in is configured to process the input information to determine whether the software plug-in is applicable.  The prior art (i.e. U.S. Patent Application Publication No. 2011/0161076 to Davis et al.) also teaches configuring local software executing on a mobile device to receive input information from various sensors and touch information from a touchscreen, communicate the input information and touch information to software executing on a cloud, and receive one or more corresponding messages from the cloud software for display by the mobile device.  Moreover, the prior art (i.e. U.S. Patent Application Publication No. 2016/0004527 to Udd) teaches configuring plug-ins to render their own user interface on a visual display so as to provide contextual messages thereon, and further to provide additional information associated with at least one of the contextual messages in response to a selection issued by the user for a contextual message, wherein the one or more contextual messages comprise a just-in-time contextual message based on the software plug-in being applicable, the just-in-time contextual message being custom tailored for the plug-in and being different from just-in-time contextual messages provided by other plug-ins.   The prior art, however, does not teach or suggest filtering a barcode through each of a plurality of plug-ins to determine a type of the barcode, wherein a first of the plug-ins is configured to recognize a first type of barcode and a second plug-in is configured to recognize a second type of barcode, in conjunction with the other features required by claim 19 (e.g. where each of the plug-ins comprise context data defining a particular context for the plug-in and each of the plug-ins is configured to render its own user interface overlaid on a digital image being displayed, etc.).
Claim 20 depends from claim 19 and thereby includes all of the limitations of claim 19.  Accordingly, claim 20 is allowed for the above reasons by which claim 19 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
8/12/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173